Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claim 1 is not renumbered.
Claims 3 - 12 have been renumbered as claims 2 - 11 respectively.
Claims 19 - 20 have been renumbered as claims 12 - 13 respectively.

Applicant amended claim 1 to remove the phrase “configured to be mounted”. Hence the 35 USC 112(f) Claim Interpretation (CTNF 12/8/2020, page 3) has been withdrawn.

Response to Amendment
Applicant’s amendment filed 3/1/2021 has been fully considered and as a result claims 1, 3 - 12, 19 - 20 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 3/1/2021, page 6, 2nd last paragraph), Applicant cancelled claims 14 – 18 and amended claims 19 – 20, leaving 

Claims 1, 3 - 12, 19 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632